11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Franklin Lee Ray,                            * From the 238th District Court
                                               Midland County,
                                               Trial Court No. CR39139.

Vs. No. 11-14-00279-CR                       * November 14, 2014

The State of Texas,                          * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.